AM Draft: 5/20/2011


SECOND AMENDMENT TO
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT AND
NOTES


THIS SECOND AMENDMENT TO THE SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
AGREEMENT AND NOTES (the "Amendment") is entered into as of May __, 2011 (the
"Effective Date"), by and among Amarantus Therapeutics, Inc., a Delaware
corporation (the "Company"), each of the parties (collectively the "Investors"
and individually an "Investor") severally listed on the Schedule of Investors
attached hereto as Exhibit A, and Seahawk Capital Partners, Inc., as collateral
agent on behalf of the Investors (the "Collateral Agent").


RECITALS


A.           WHEREAS, the Company has issued and sold 5% Secured Convertible
Promissory Notes (the "Notes") to the Investors pursuant to the terms of that
certain Senior Secured Convertible Promissory Note Purchase Agreement dated as
of December 20, 2010 by and among the Company, the Investors named therein and
the Collateral Agent, as amended by that certain Amendment to Senior Secured
Convertible Promissory Note Purchase Agreement dated as of April 8, 2011 (the
"Agreement").


B.           WHEREAS, the parties desire to amend the Agreement and the Notes to
terminate the security interest in the Collateral (as defined in the Agreement)
granted by the Company to the Investors in consideration for the issuance to the
Investors of warrants to purchase capital stock of the Company and certain
amendments to the Agreement as described herein.


NOW THEREFORE, in consideration of the mutual covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Agreement is hereby amended as follows:


1.           Termination of Security Interest. The security interest granted
pursuant to Section 2 of the Agreement is hereby terminated and the Collateral
Agent and each of the Investors hereby fully and completely releases any and all
security interest they may have in the Collateral.
 
 
2.           Delivery of Termination Statement. Concurrently with the execution
of this Agreement, Collateral Agent shall execute and file termination
statements with respect to any and all Financing Statements (as defined in the
Agreement) filed by or on behalf of Collateral Agent or the Investors with
respect to the Collateral.


3.           Corresponding Amendments to Agreement and Notes. Sections 2, 4.7,
6.1(e), and 8.12 of the Agreement are hereby deleted in their entirety. Section
3 of each Note is hereby deleted in its entirety.


4.           Amendment to Conversion Provisions.


4.1.           Section 3.1(a) of the Agreement is hereby amended by deleting the
number "$5,500,000" and replacing it with "$ 1,750,000."

 
 

--------------------------------------------------------------------------------

 



4.2.           Section 3.2(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:


"(a)           Next Equity Financing. In the event the Company consummates a
Next Equity Financing during such time as any Note is outstanding. then (i) if
the Company has undergone a Change of Control, the Company shall cause the
Successor Entity to assume all of the Company's obligations under this Agreement
and the Notes and (ii) the outstanding principal amount of each Note and all
accrued interest thereon may, at the option of the holder of such Note, be
converted into the capital stock of the Company or Successor Entity issued in
the Next Equity Financing and subject to the same terms and conditions as all
other participants in such Next Equity Financing: provided, however, the number
of shares of such capital stock to be issued to each Investor upon such optional
conversion shall be equal to the quotient obtained by dividing (x) the
outstanding principal amount and all accrued interest due on the Note on the
date of conversion by (y) an amount equal to a discount of 66.67% to the lowest
price at which a share of capital stock is sold to the investors in the Next
Equity Financing. In connection with the conversion pursuant to this Section
3.2(a), the Investor agrees to execute all agreements and documents applicable
to investors in the Next Equity Financing."


5.           Amendments to Covenants of the Company. Section 4.9 is hereby
amended and restated in its entirety to read as follows:


"4.9           The Company covenants and agrees with the Investors that from
and after the date of this Agreement and until the Company's obligations under
all of the Notes have been performed and paid in full:


(a)           Indebtedness.                        The Company shall not incur
any
indebtedness for borrowed money except pursuant to an agreement that provides
that the repayment of such indebtedness shall be subordinated to the repayment
of the Notes. For the avoidance of doubt, indebtedness for borrowed money shall
not include any indebtedness for the deferred purchase price of property or
services or obligations to trade creditors incurred in the ordinary course of
business.


(b)           Limitation on Liens. The Company will not create, incur, or assume
any mortgage, deed of trust, or other lien or security interest securing a
charge or obligation of or on any of its property, real or personal, whether now
owned or hereafter acquired, except:


(1)           any lien or charge for a tax, assessment, or other
governmental charge that is not delinquent or remains payable without any
penalty or the validity of which is contested in good faith by appropriate
proceedings on stay of execution of the enforcement of the lien or charge:


(2)           deposits or pledges to secure (a) statutory
Obligations, (b) surety or appeal bonds, (c) bonds for release of attachment,
stay of execution or injunction, or (d) performance of bids, tenders, contracts
(other than for the repayment of

borrowed money), or leases, or for purposes of like general nature in the
ordinary course of business;
 
 
 

--------------------------------------------------------------------------------

 
 
(3) mechanics', materialmen's, landlords', warehousemen's, carriers', or other
like statutory or common law liens arising in the ordinary course of business
for obligations that are not due and payable or that are being contested in good
faith;
 
(4)  purchase-money security interest in personal property.
 
(c)           Compliance with Laws.  The Company will comply, in all material
respects, with all provisions of all foreign, federal, state and local laws and
regulations applicable to the Company, including, but not limited to, those
relating to the conduct and licensing of the Company's business."
 
6. Issuance of Warrants.  In consideration for the termination of the security
interest as set forth above, the Company shall issue a warrant to each Investor
in substantially the form attached hereto as Exhibit B (each a " Warrant").
 
7. Registration Rights.  Whenever the Company proposes to register any of its
securities under the Securities Act of 1933, as amended (the "Securities Act"),
the Company will give notice to Investor of its intention to effect such a
registration.  The Company will include in such registration all Common Stock
acquired by each Investor upon conversion of any Note or exercise of any Warrant
(the "Registrable Common Stock") provided that (a) the Company has received
written request for inclusion therein within ten (10) days following receipt of
the Company's notice (a "Piggyback Registration"), and (b) such Piggyback
Registration shall be available on the registration statement on which the
Company is filing.  If the Company is selling securities in an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion, the number of securities requested to be included in such
registration exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the Company, the Company may exclude
Investor's Registrable Common Stock from such registration.  In order to
participate in any underwritten offering hereunder, the Investor must (i) agree
to sell his Registrable Common Stock on the basis provided in any underwriting
arrangements approved by the Company and the holders of a majority of the
securities to be included in such underwritten offering, and (ii) complete and
execute all questionnaires, indemnities, underwriting agreements and other
documents required under the terms of such underwriting arrangements.
 
8. Miscellaneous
 
8.1. Further Acts.  Each party hereto agrees to perform any further acts, and to
execute and deliver (with acknowledgment, verification, and /or affidavit, if
required) any further documents and instruments, as may be reasonably necessary
or desirable to implement and/or accomplish the provisions of this Amendment and
the transactions contemplated herein.
 
8.2. Effect on Agreement and Notes.  Except as specifically amended as set forth
herein, all other terms of the Agreement and the Notes shall remain in full
force and effect.
 
8.3. Counterparts.  This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which, taken together,
shall constitute one and the same agreement, binding on the parties hereto.  The
signature of any party hereto to any counterpart hereof shall be deemed a
signature to, and may be appended to, any other counterpart hereof.
 
8.4. No Third Party Beneficiaries.  Except as otherwise provided herein, this
Amendment is solely for the benefit of the parties hereto, and no other person
or entity is entitled to rely upon or benefit from this Amendment or any term
hereof or thereof.
 
8.5. Severability.  Every provision of this Amendment is intended to be
severable.  If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid, such illegal or invalid terms or
provisions shall not affect the other terms and provisions hereof, which terms
and provisions shall remain binding and enforceable.
 
8.6. Governing Law; Actions; Waiver of Jury Trial.  The validity, interpretation
and performance of this Amendment shall be construed under and controlled by the
laws of the State of New York, without regard to its choice-of-law
principles.  All disputes and controversies arising out of or in connection with
this Amendment shall be resolved exclusively by the state and federal courts
located in New York, NY, and each party hereto agrees to submit to the
jurisdiction of said courts and agrees that venue shall lie exclusively with
such courts.
 
8.7. Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the Company and each Investor and their respective successors and
assigns.  The Company may not assign its rights or interest under this Amendment
without the prior written consent of the Requisite Holders (as defined in the
Agreement).
 
[Signatures appear on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Senior Secured Convertible Promissory Note Purchase Agreement as of the day and
year first written above.


COMPANY:
AMARANTUS THERAPEUTICS, INC.
     
/s/ Martin D. Cleary
 
By:  Martin D. Cleary
 
Its:  Chief Executive Officer
   
COLLATERAL AGENT:
SEAHAWK CAPITAL PARTNERS, INC.
      /s/ Michael Caridi   
By: Michael Caridi
 
Its: Vice President
   
INVESTORS:
CHINA DISCOVERY INVESTMENTS LIMITED
     
/s/ M. Sieber 
 
By:  M. Seiber
 
Its:  General Partner
     
SEAHAWK CAPITAL PARTNERS, INC.
     
/s/ Michael Caridi 
 
By: Michael Caridi
 
Its: Vice President
         
/s/ Joyce N. Westmoreland
 
JOYCE N. WESTMORELAND
      /s/ Richard G. David   
RICHARD G. DAVID


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Schedule of Investors


Investor
Principal Amount of Note
China Discovery Investments Limited
$125,000.00
Seahawk Capital Partners. Inc.
$62,500.00
Jovce N. Westmoreland
$25,000.00
Richard G. David
$ 100,000.00



 














EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




Form of Warrant

 
 

--------------------------------------------------------------------------------

 

AM Draft: 5/20/2011


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS IN ACCORDANCE WITH THE PROVISIONS OF REGULATIONS PROMULGATED
UNDER THE SECURITIES ACT, A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECUIHTIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS
IS AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.


WARRANT TO PURCHASE STOCK


OF


AMARANTUS THERAPEUTICS, INC.


Issue Date:  May__,2011
Warrant No. 2011-___



THIS CERTIFIES that _________________________________(the "Holder") of this
Warrant (this "Warrant"), has the right to purchase from AMARATUS THERAPEUTICS,
INC., a Delaware corporation (the "Company"), the Agreed Number (as defined
below) of fully-paid and nonassessable shares of the Company's Next Financing
Stock (as defined below), subject to adjustment as provided herein, at a price
per share equal to the Exercise Price (as defined below), at any time during the
Exercise Period (as defined below).


This Warrant has been issued in connection with the Second Amendment to Senior
Secured Convertible Promissory Note Purchase Agreement and Notes, dated May __.
2011, among the Company, each of the Investors (as defined therein) and Seahawk
Capital Partners., Inc., as collateral agent on behalf of the Investors (the
"Second Amendment").





       1.   Definitions.    Thefollowing terms shall have the meaning assigned
below:

(a) "Agreed Number" shall have the meaning as set forth in Section 2(b).

(b) "Business Day" means any day other than Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks in San Francisco are
required or authorized by law to be closed.


(c) "Change of Control" means (A) a consummation of the acquisition of more than
50% of the outstanding stock of the Company (other than a stock financing
principally for capital raising purposes), (B) the consummation of a merger,
consolidation or other reorganization of the Company, if after giving effect to
such merger, consolidation or other reorganization of the Company. the
stockholders of the company immediately prior to such merger, consolidation or
other reorganization do not hold a majority of the outstanding equity securities
of the surviving or resulting entity after such merger, consolidation or other
reorganization, or (C) the sale of all or substantially all of the stock of the
Company to a third party.  Nowithstanding the foregoing. any such Change of
Control shall be limited to the reorganization of the Company as contemplated in
that certain term sheet dated October 27. 20 I 0 by and among the Company and
Seahawk Capital Partners. Inc .. as such term sheet may be amended from time to
time (the "Term Sheet").

 
 

--------------------------------------------------------------------------------

 



(d)           "Exercise Price" means 100% of the purchase price per share of the
Next
Financing Stock, as adjusted from time to time pursuant to Section 4 hereof.
                       
              (e)    "Exercise Period" shall have the meaning set forth in
Section 2(a).





(f)            "Next Equity Financing" means the next sale (in one or more
closings) after the date hereof by the Company or any Successor Entity of its
capital stock whereby the issuer commits to register the capital stock offered
for sale in such financing by filing a registration statement in compliance with
the Securities Act of 1933, as amended, and from which the Company or any
Successor Entity receives gross proceeds of at least $1,750,000 (excluding any
convertible promissory notes which are converted into such capital stock).


(g)           "Next Financing Stock" means the shares of capital stock sold in
an offering which qualifies as a Next Equity Financing.


(h)            "Successor Entity" means any entity having beneficial ownership
of at least a majority of the outstanding capital stock of the Company as a
result of a Change of Control after the date hereof.





       2.   Exercise.
 
(a)           Exercise Period. This Warrant shall be exercisable at any time
following the occurrence of a Next Equity Financing until five years from the
date hereof. The period during which this Warrant may be exercised is referred
to herein as the "Exercise Period".


(b)           Right to Exercise. Subject to the terms and conditions set forth
herein, the
Holder shall have the right to exercise this Warrant at any time and from time
to time during the Exercise Period as to all, but not less than all, of the
Agreed Number of shares of Next Financing Stock covered hereby (the "Warrant
Shares"). The "Agreed Number" of shares of the Company's Next Financing Stock
that may be purchased by the Holder upon the exercise of this Warrant shall mean
the quotient determined by dividing (a) the initial principal amount of the Note
issued by the Company to the Holder by the Exercise Price.


(c)           Exercise Notice. In order to exercise this Warrant, the Holder
shall deliver, at any time prior to 5:00 p.m. San Francisco time on the Business
Day on which the Holder wishes to effect such exercise (the "Exercise Date"), to
the Company an executed copy of the notice of exercise in the form attached
hereto as Exhibit A (the "Exercise Notice") and, the Exercise Price by cash or
by wire transfer of immediately available funds.


(d)           The Exercise Notice shall also state the name or names (with
address) in which the shares of Next Financing Stock that are issuable on such
exercise shall be issued. After delivery of the Exercise Notice, the Holder
shall promptly deliver the original warrant to the Company for cancellation.


(e)           Holder of Record. The Holder shall for all purposes be deemed to
have become the holder of record of the Warrant Shares specified in an Exercise
Notice as of 5:00 p.m. San Francisco time on the Exercise Dale. irrespective of
the date of delivery of such Warrant Shares.


-2-

 
 

--------------------------------------------------------------------------------

 

Except as specifically provided herein. nothing in this Warrant shall he
construed as conferring upon the Holder hereof any rights as a stockholder of
the Company prior to the Exercise Date.


(f)           Cancellation of Warrant. This Warrant shall be canceled upon its
exercise and, if this Warrant is exercised in part, the Company shall, at the
time that it delivers Warrant Shares to the Holder pursuant to such exercise as
provided herein, issue a new warrant, and deliver to the Holder a certificate
representing such new warrant, with terms identical in all respects to this
Warrant (except that such new warrant shall be exercisable into the number of
shares of Next Financing Stock with respect to which this Warrant shall remain
unexercised); provided, however, that the Holder shall be entitled to exercise
all or any portion of such new warrant at any time following the time at which
this Warrant is exercised, regardless of whether the Company has actually issued
such new warrant or delivered to the Holder a certificate therefor.


3.           Delivery of Warrant Shares Upon Exercise. Upon exercise pursuant to
Section 1 of this Warrant, the Company shall issue and deliver or caused to be
delivered to the Holder the number of Warrant Shares as shall be determined as
provided herein within a reasonable time not to exceed two business days if the
Company's has appointed a transfer agent to administer its securities and five
business days if it has not (the “Delivery Date”). The Company shall effect
delivery of Warrant Shares to the Holder by delivering to the Holder or its
nominee physical certificates representing such Warrant Shares, no later than
the close of business on such Delivery Date. The certificates representing the
Warrant Shares may bear legends in accordance with the legend set forth on the
face of this Warrant or applicable law.


4.           Adjustments. The Warrant Shares and the Warrant Exercise Price arc
subject to
adjustment as follows:


(a)           Adjustment for Change in Capital Stock.  If the Company:


(1)           pays a dividend or makes a distribution on its Next Financing
Stock in shares of its Next Financing Stock or other shares of its capital
stock.


(2)           subdivides or reclassifies its outstanding shares of Next
Financing Stock into a greater number of shares: or


(3)           combines or reclassifies its outstanding shares of Next Financing
Stock into a smaller number of shares:


then the number of Warrant Shares issuable upon exercise of the Warrant and the
corresponding Warrant Exercise Price immediately prior to such action shall be
proportionately adjusted so that the Holder may receive the aggregate number and
kind of shares of capital stock of the Company that the Holder would have owned
immediately following such action if the Warrant had been exercised immediately
prior to such action.


The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.


(b)           Adjustment for Recapitalization. Reclassification. Exchange.
Substitution.
Reorganization. Merger. Consolidation or Sale of Assets.  If a Reorganization
occurs or the Next Financing Stock issuable upon exercise of the Warrant is
otherwise changed into the same or a different number of shares of any class or
classes of stock, whether by recapitalization,


-3-

 
 

--------------------------------------------------------------------------------

 

reclassification or otherwise (other than a liquidation or subdivision or
combination of shares or stock dividend or any other event otherwise provided
for in this Section 4), then and in such event Holder shall have the right to
purchase and receive the kind and amount of stock and other securities and
property receivable upon such Reorganization or other change in an amount equal
to the amount that the Holder would have been entitled to had it exercised such
Warrant immediately prior to such Reorganization, recapitalization,
reclassification or other change, all subject to further adjustment as provided
herein. As a part of such Reorganization, recapitalization, reclassification or
other change, provision shall be made by the Company so that the Holder shall
thereafter be entitled to receive such stock, securities and property.


(c)           Notice of Adjustment. Upon any adjustment required by this Section
4, the
Company shall give written notice thereof, by national overnight delivery
service with tracking capability, addressed to Holder at the address shown on
the books of the Company, which notice shall state the increase or decrease, if
any, in the Warrant Shares and Warrant Exercise Price, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.
 
 
  (d)  
   Other Notices. In case at anytime:



(1)           the Company shall declare any dividend upon Next Financing Stock
or make any other distribution to the holders of Next Financing Stock;


(2)           the Company shall ol1"cr for subscription pro-rata to the holders
of Next Financing Stock any additional shares of stock of any class or other
securities or rights;
 
 
(3)           there shall be any capital reorganization or reclassification of
the capital stock of the Company, or any sale of substantially all of the
Company's assets or merger (collectively, a
                   "Reorganization"); or


(4)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company (collectively. "Dissolution");


then the Company shall give, by national overnight delivery service with
tracking capability, addressed to the Holder at the address shown on the books
of the Company (i) at least 20 days' prior written notice of the date on which
the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect of any such Reorganization or Dissolution, and (iv) in the case of
any Reorganization or Dissolution, at least 20 days' prior written notice of the
date when the same shall take place. Such notice in accordance with the
foregoing clause (ii) shall also specify, in the case of any such dividend,
distribution or subscription rights, the date on which the holders of Next
Financing Stock shall be entitled thereto, and such notice in accordance with
the foregoing clause (iii) shall also specify the date on which the holders of
Next Financing Stock shall be entitled to exchange their j ext Financing Stock
for securities or other property deliverable upon such Reorganization or
Dissolution, as the case may be.


5.           Distributions. If the Company distributes to any or all holders of
its Next Financing Stock any of its assets (including but not limited to cash),
securities (other than capital stock), or any rights or warrants to purchase
securities (including but not limited to Next Financing Stock) of the Company,
the Company shall, upon exercise by the Holder of this Warrant, make the same
distribution to the Holder as though, immediately prior to the record date with
respect to such distribution, the Holder owned the number of shares of Next
Financing Stock the Holder could have purchased upon the exercise of the
Warrant; provided, that the Company shall irrevocably deposit or cause to be
deposited in a trust account for the benefit of the Holder an amount of money
sufficient to pay such distribution, such distribution to be distributed by the
trust to the Holder at the time this Warrant is exercised.


-4-

 
 

--------------------------------------------------------------------------------

 

6.            Fractional Interests. No fractional shares or scrip representing
fractional shares shall be issuable upon the exercise of this Warrant. If, on
exercise of this Warrant, the Holder hereof would be entitled to a fractional
share of Next Financing Stock or a right to acquire a fractional share of Next
Financing Stock, the Company shall, in lieu of issuing any such fractional
share, pay to the Holder an amount in cash equal to the product resulting from
multiplying such fraction by the fair market value of one share of the Company's
Next Financing Stock as of the Exercise Date, as determined in good faith by the
Company's Board of Directors.


7.           Compliance With Securities Act Transfers.


(a)           The Holder, by acceptance of this Warrant, agrees that this
Warrant and the
Warrant Shares are being acquired for investment and that the Holder will not
offer, sell, or otherwise dispose of this Warrant or any Warrant Shares except
under circumstances which will not result in a violation of the Securities Act.
In addition, this Warrant may not be transferred by Holder except to a
transferee who has been issued a warrant pursuant to the Second Amendment.  Upon
exercise of this Warrant, the holder hereof shall, if requested by the Company,
confirm in writing its investment purpose and acceptance of the restrictions on
transfer of the Warrant Shares.


(b)           Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender thereof for transfer properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company to establish that such transfer is
being made in accordance with the terms hereof, and a new Warrant shall be
issued to the transferee and the surrendered Warrant shall be canceled by the
Company.


8.           Benefits of this Warrant. This Warrant shall be for the sale and
exclusive benefit of the Holder of this Warrant and nothing in this Warrant
shall be construed to confer upon any person other than the Holder of this
Warrant any legal or equitable right, remedy or claim hereunder.


9.            Legends. The shares of Next Financing Stock issuable upon exercise
of this Warrant will be subject to agreements between the initial Holder hereof
and the Company relating to certain matters. Holder by accepting this warrant
acknowledges and agrees that the following (or a substantially similar) legends
will be placed on the certificates evidencing the Next Financing Stock:


"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, (THE "SECURITIES ACT") OR ANY APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."


10.           Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by
the Company of evidence of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of indemnity reasonably
satisfactory to the Company, and upon surrender of this Warrant, if mutilated,
the Company shall execute and deliver a new Warrant of like tenor and date.


11.           Notice or Demands. Any notice. demand or request required or
permitted to be given by the Company or the Holder pursuant to the terms of this
Warrant shall be in writing and shall be deemed delivered (i) when delivered
personally or by verifiable facsimile transmission, unless such delivery is made
on a day that is not a Business Day, in which case such delivery will be deemed


-5-

 
 

--------------------------------------------------------------------------------

 

to be made on the next succeeding Business Day, (ii) on the next Business Day
after timely delivery to a reputable overnight courier, and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail. return receipt requested. postage prepaid), addressed as
follows:


If to the Company:                               Amarantus Therapeutics. Inc.
c/o The Parknson's Institute
675 Almanor Ave.
Sunnyvale. CA 94085


(or such other address as may be designated by the Company in writing to Holder)
and if to the Holder, to such address as shall be designated by the Holder in
writing to the Company.
 
12.           Applicable Law. This Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of New York applicable to contracts made and to be performed entirely within the
State of New York, without regard to the choice of law principals of said State.
The exclusive venue of any action, suit counterclaim or cross claim arising
under, out of, or in connection with this Agreement shall be the state or
federal courts in New York. New York.


13.           Amendments. No amendment, modification or other change to, or
waiver of any provision of, this Warrant may be made unless such amendment,
modification or change is set forth in writing and is signed by the Company and
the Holder.
 
14.           Entire Agreement. This Warrant constitutes the entire agreement
and supersedes all prior agreements and understandings among the parties hereto
with respect to the subject matter hereof and thereof.


15.           Headings. The headings in this Warrant are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


16.           Restrictions. The Holder acknowledges that the shares of Next
Financing Stock acquired upon exercise of this Warrant, if not registered, will
have restrictions on resale imposed by state and federal securities laws.


17.           Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder.


[Remainder of Page Intentionally Left Blank]
 
 


-6-

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
or the Issue Date.
 
AMARANTUS THERAPEUTICS, INC.
a Delaware corporation
 
/s/ Martin D. Cleary
By:  Martin D. Cleary
Its:  Chief Executive Officer



 
 

 








- 7-

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A to WARRANT


EXERCISE NOTICE


The undersigned Holder hereby irrevocably exercises the right to purchase shares
of the Financing Stock ("Warrant Shares") of AMARANTUS THERAPEUTICS, INC.
evidenced by the attached Warrant (the "Warrant") as set forth below.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.


Purchase   _______ Warrant Shares pursuant to the terms of the Warrant.


Payment of the Exercise Price required under such Warrant accompanies this
notice.




Date: ________________


















EXHIBIT A to
WARRANT




-1-
 
 
 

--------------------------------------------------------------------------------

 
 
By: /s/ Jayakumar Patil
Name: Jayakumar Patil
Address: 1721 Corooba Lane, Unit C
Las Vegas, NV 89102
Telephone: (603) 714-4632
 
By: /s/ Purinma Patil
Name: Purinma Patil
Address: 1721 Corooba Lane, Unit C
Las Vegas, NV 89102
Telephone: (603) 714-4632
 
 
 
 

--------------------------------------------------------------------------------

 
 
By: /s/ Gad Janay
Name: Gad Janay
Address: 4041 Ibis Point Circle
Boca Raton, FL 33431
Telephone: (561) 362-8342
 
By: /s/ Marlene Janay
Name: Marlene Janay
Address: 4041 Ibis Point Circle
Boca Raton, FL 33431
Telephone: (561) 362-8342
 
 
 

--------------------------------------------------------------------------------

 
 
By: /s/ Richard Martella
Name: Richard Marella, JTWROS
Address: 28575 Danvers Court
Farmington Hills, MI 48334
Telephone: (248) 855-2787
 
By: /s/ Jennifer Martella
Name: Jennifer Matella, JTWROS
Address: 28575 Danvers Court
Farmington Hills, MI 48334
Telephone: (248) 855-2787
 
 

--------------------------------------------------------------------------------

 
 
By: /s/ Joyce Westmoreland
Name: Joyce Westmoreland
Address: 6946 Moniteau Ct.
Baton Rogue, LA 70809
Telephone: (225) 927-7645 
 
 
 

--------------------------------------------------------------------------------

 
 
By: /s/ Timothy Ling
Name: Timothy Ling
Address: Fora Greenhouse Swilltub Lane 
Bacton Suffolk 1R44HW UK
Telephone: 011-44-1449-781309
 
 
 

--------------------------------------------------------------------------------

 
 
By: /s/ Richard Davis
Name: Richard Davis
Address: 6041 Loganwort Drive
Rockville, MD 20852
Telephone: (202 494-5904